EXHIBIT Autoliv Appoints New CFO (Stockholm, March 31, 2008) – – –Autoliv Inc, the global leader in automotive safety systems, has appointed Marika Fredriksson as Vice President Finance and new Chief Financial Officer. She is currently Senior Vice President Finance & Strategy and Chief Financial Officer of Volvo Construction Equipment (VCE) in Brussels, Belgium. She will assume her new position by September 1. In her current position, which she has held since September 2004, Marika has been responsible for all finance related matters and strategies for VCE. This company has sales of $7.8 billion and 16,000 employees (including the recent acquisition of
